  1 Michael Gerard Fletcher (State Bar No. 070849)
      mfletcher@frandzel.com
  2 Reed S. Waddell (State Bar No. 106644)
      rwaddell@frandzel.com
  3 FRANDZEL ROBINS BLOOM & CSATO, L.C.
    1000 Wilshire Boulevard, Nineteenth Floor
  4 Los Angeles, California 90017-2427
    Telephone: (323) 852-1000
  5 Facsimile: (323) 651-2577

  6 Attorneys for creditor ZIONS
    BANCORPORATION, N.A., dba
  7 California Bank & Trust

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                            NORTHERN DISTRICT OF CALIFORNIA
 10
                                      SAN JOSE DIVISION
 11

 12
      In re                                          Case No. 21-50028-SLJ
 13
      EVANDER FRANK KANE,                            Chapter 7
 14
                  Debtor.                            NOTICE OF HEARING ON SHORTENED
 15                                                  NOTICE ON MOTION BY CREDITOR
                                                     ZIONS BANCORPORATION, N.A. TO
 16                                                  CONVERT CASE TO CHAPTER 11 AND
                                                     APPOINT CHAPTER 11 TRUSTEE
 17
                                                     Hearing on Motion to Convert/Appoint
 18                                                  Chapter 11 Trustee:
                                                     Date:   March 30, 2021
 19                                                  Time:   11:00 a.m.
                                                     Place: Courtroom 9
 20                                                          San Jose, California*

 21                                                  *(Pursuant to Fifth Amended General
                                                     Order 38, The Hearing Will be Held by
 22                                                  Zoom as a Video Hearing.)
 23

 24

 25

 26

 27

 28
      4135343.1                                  1
Case:NOTICE
     21-50028    Doc# 38
            OF HEARING     Filed: 02/26/21
                       ON SHORTENED   NOTICEEntered:
                                            ON MOTION02/26/21 14:23:13
                                                       TO CONVERT        Page
                                                                   CASE TO    1 of 611 AND
                                                                           CHAPTER
                                  APPOINT CHAPTER 11 TRUSTEE
                                                                                    1               TO ALL PARTIES IN INTEREST AND THEIR COUNSEL:
                                                                                    2

                                                                                    3               PLEASE TAKE NOTICE that in accordance with the Order Granting Motion to Shorten
                                                                                    4 Time (“Order Shortening Time”) (Dkt. 36) entered on February 26, 2021, Zions Bancorporation,

                                                                                    5 N.A., dba California Bank & Trust (“Zions”) is hereby giving notice that the Court has set a

                                                                                    6 hearing on shortened notice on Zions’ motion for an order converting this chapter 11 case of

                                                                                    7 Evander Frank Kane to chapter 7 and appointing a chapter 11 trustee (“Motion”) (Dkt. 33). The

                                                                                    8 Motion is based on this Notice of Hearing, the accompanying brief in support of the Motion

                                                                                    9 (Dkt. 33), the declarations of Michael Toal (Dkt. 33-1) and Gerrick M. Warrington (Dkt. 33-2),
FRANDZEL ROBINS BLOOM & CSATO, L.C.




                                                                                   10 the files and records of this pending bankruptcy proceeding, and the provisions of 11 U.S.C. §§
                                      1000 WILSHIRE BOULEVARD, NINETEENTH FLOOR




                                                                                   11 706(b) and 1104, and Fed. R. Bankr. P. 1017, 2002, and 9014.
                                         LOS ANGELES, CALIFORNIA 90017-2427




                                                                                   12               PLEASE TAKE FURTHER NOTICE that, per the Order Shortening Time, a copy of
                                                                                   13 which is attached as Exhibit 1, the Court will hold a video hearing on the Motion on March 30,
                                                   (323) 852-1000




                                                                                   14 2021, at 11:00 a.m. (PST).

                                                                                   15               Oppositions to the Motion are due by March 18, 2021.
                                                                                   16               Replies are due by March 25, 2021.
                                                                                   17

                                                                                   18 DATED: February 26, 2021                      FRANDZEL ROBINS BLOOM & CSATO, L.C.
                                                                                                                                    MICHAEL GERARD FLETCHER
                                                                                   19                                               REED S. WADDELL
                                                                                   20

                                                                                   21
                                                                                                                                    By:          /s/ Michael Gerard Fletcher
                                                                                   22                                                     MICHAEL GERARD FLETCHER
                                                                                                                                          Attorneys for Creditor Zions Bancorporation,
                                                                                   23
                                                                                                                                          N.A., dba California Bank & Trust
                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                        4135343.1                                          2
                                                                                  Case:NOTICE
                                                                                       21-50028    Doc# 38
                                                                                              OF HEARING     Filed: 02/26/21
                                                                                                         ON SHORTENED   NOTICEEntered:
                                                                                                                              ON MOTION02/26/21 14:23:13
                                                                                                                                         TO CONVERT        Page
                                                                                                                                                     CASE TO    2 of 611 AND
                                                                                                                                                             CHAPTER
                                                                                                                    APPOINT CHAPTER 11 TRUSTEE
                 EXHIBIT 1
                                                                                        3
Case: 21-50028   Doc# 38   Filed: 02/26/21   Entered: 02/26/21 14:23:13   Page 3 of 6
                                                                                     Entered on Docket
                                                                                     February 26, 2021
                                                                                     EDWARD J. EMMONS, CLERK
                                                                                     U.S. BANKRUPTCY COURT
                                                                                     NORTHERN DISTRICT OF CALIFORNIA



                                   1
                                                                                  The following constitutes the order of the Court.
                                   2                                              Signed: February 26, 2021

                                   3
                                   4
                                   5                                                 ______________________________________________
                                                                                     Stephen L. Johnson
                                   6                                                 U.S. Bankruptcy Judge

                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9                      UNITED STATES BANKRUPTCY COURT
                                  10                      NORTHERN DISTRICT OF CALIFORNIA
                                  11
                                        In re EVANDER FRANK KANE,                         Case No. 21-50028 SLJ
                                  12
                                                                                          Chapter 7
                                  13                                  Debtor.
                                  14
                                  15                   ORDER GRANTING MOTION TO SHORTEN TIME
                                  16          On February 26, 2020, Creditor Zions Bancorporation (“Zions”) filed a motion to
                                  17   shorten time on the hearing on Creditor’s motion to convert this case to Chapter 11 and
                                  18   appoint a Chapter 11 Trustee. ECF 34; see ECF 33. Creditor states shortened time is
                                  19   necessary because the earliest date the motion could normally be heard is April 6, 2021,
                                  20   which would mean at least one post-petition salary payment to Debtor would be lost to the
                                  21   estate if I grant Creditor’s motion to convert. Creditor and Debtor have stipulated to the
                                  22   motion to shorten time.
                                  23          I find the motion satisfies the requirements of Bankruptcy Local Rule 9006-1, and
                                  24   therefore grant it. Accordingly, it is hereby ordered that:
                                  25
                                  26
                                  27   ORDER GRANTING MOTION TO SHORTEN TIME
                                  28                                    1/3




                                   Case: 21-50028       Doc# 38
                                                             36     Filed: 02/26/21     Entered: 02/26/21 14:23:13
                                                                                                          13:02:46       Page 4
                                                                                                                              1 of 6
                                                                                                                                   3   4
                                   1          1.     The hearing on Creditor’s motion to convert this case to Chapter 11 and
                                   2   appoint a Chapter 11 Trustee shall be heard on March 30, 2021 at 11:00 a.m. Pursuant to
                                   3   Fifth Amended General Order 38, The hearing will be held by Zoom. 1
                                   4          2.     Debtor’s opposition to the motion is due by March 18, 2021.
                                   5          3.     Creditor’s reply, if any, is due by March 25, 2021.
                                   6          4.     Creditor shall give written notice of this order to the parties in this case on
                                   7   whom Creditor serves the motion to convert within 24 hours of my entering this order.
                                   8          IT IS SO ORDERED.
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9                                        END OF ORDER
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26          1Parties can refer to the Bankruptcy Court’s website for rules on accessing Zoom at:
                                       https://www.canb.uscourts.gov/procedure/zoom
                                  27   ORDER GRANTING MOTION TO SHORTEN TIME
                                  28                                    2/3




                                   Case: 21-50028      Doc# 38
                                                            36     Filed: 02/26/21     Entered: 02/26/21 14:23:13
                                                                                                         13:02:46       Page 5
                                                                                                                             2 of 6
                                                                                                                                  3    5
                                   1                                COURT SERVICE LIST
                                   2        [ECF recipients only]
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8
NORTHERN DISTRICT OF CALIFORNIA
UNITED STATES BANKRUPTCY COURT




                                   9
                                  10
                                  11
                                  12
                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27   ORDER GRANTING MOTION TO SHORTEN TIME
                                  28                                    3/3




                                   Case: 21-50028    Doc# 38
                                                          36    Filed: 02/26/21   Entered: 02/26/21 14:23:13
                                                                                                    13:02:46   Page 6
                                                                                                                    3 of 6
                                                                                                                         3
                                                                                                                             6
